Citation Nr: 1546855	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  11-13 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to dependency and indemnity compensation benefits (DIC) under 38 U.S.C.A. § 1310  based upon service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to October 1945.  The appellant is his widow. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from an March 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a claim of entitlement to service connection for the cause of the Veteran's death.

In March 2015, the appellant was scheduled for a hearing at the RO.  However, she failed to report for her hearing, without good cause shown.  The Board construes this action as a withdrawal of her request for a hearing..

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  The Veteran died in July 1996; his certificate of death listed the immediate cause of death as cerebro-vascular accident; the portion of the certificate noting "other significant conditions contributing to the death but not resulting in the underlying cause of death" lists "motor neurone disease." 

2.  At the time of the Veteran's death, service connection was not in effect for any disability.
 
3.  A cerebrovascular accident; and motor neuron disease, were first demonstrated long after service and are not etiologically related to a disease or injury in service.
CONCLUSION OF LAW

Entitlement to dependency and indemnity compensation benefits (DIC) based upon service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the Veteran's cause of death is related to his service.  The appellant argues that the "motor neuron disease" listed in the Veteran's death certificate (as a significant condition contributing to the death but not resulting in the underlying cause of death) was, in fact, amyotrophic lateral sclerosis (ALS), and that service connection is therefore warranted for this disease, and the cause of death, under the presumptive provisions at 38 C.F.R. §§ 3.307, 3.309 (2015).  See e.g., appellant's statement, received in April 2013.

In August 2009, the appellant filed her claim.  In March 2010, the RO denied the appellant's claim for service connection for the cause of the Veteran's death.  She has appealed.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Organic diseases of the nervous system, and progressive muscular atrophy, can be service connected on such a basis if manifested to a compensable degree within one year of separation from service.

To establish service connection for the cause of the veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a) (2015). 

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2015).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2015).

Service department records show that the Veteran served in Italian campaigns during World War II.  His military occupation specialty was medical supply NCO (non-commissioned officer).  He was noted not to have received any wounds in action.

The Veteran's service treatment reports include some reports that are illegible.  They do not show complaints of neurological symptoms, or findings of a neurological disability or a cerebrovascular accident.  A separation examination report is not of record.  

The post-service medical evidence pertains only to dental treatment.  

The Veteran died in July 1996.  His certificate of death lists the immediate cause of death as cerebro-vascular accident.  Other significant conditions contributing to the death but not resulting in the underlying cause of death are listed as "motor neurone disease."  The certificate indicates that the place of death was his residence.  

At the time of the Veteran's death, service connection was not in effect for any disabilities.

The Board finds that service connection for the cause of the Veteran's death is not warranted.  The Veteran's immediate cause of death was a cerebrovascular accident (CVA).  Motor neuron disease was listed as a significant condition contributing to death, but not resulting in the underlying cause of death.  The Veteran is not shown to have been treated for cerebrovascular or neurological symptoms during his service, nor is he shown to have been diagnosed with any relevant disorder during his service, which ended in October 1945, about 52 years prior to his death.  

There is no competent opinion in support of the claim.  Although the Board has considered the appellant's arguments, in great detail, there is no medical evidence to show that the Veteran had ALS.  In any event, neither ALS, nor any other relevant presumptive condition involving the neurological or muscular systems of the body is shown to have been manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. § § 3.307, 3.309.  

To the extent that service connection may be granted on a presumptive basis for ALS for veterans presumed to have been exposed to Agent Orange, the Veteran is not shown to have service warranting a presumption of exposure to Agent Orange, nor is ALS shown by the medical evidence.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313 (2015).  Accordingly, unfortunately, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.
 
With regard to the appellant's own contentions, a layperson is generally not capable of opining on matters requiring complex medical knowledge.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The issue on appeal is based on the contention that the Veteran's cause of death was related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether or not the Veteran cause of death was related to his service, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Given the foregoing, the Board finds that the service and medical evidence outweighs the appellant's contentions to the effect that the Veteran's death was caused or contributed to by his service. 

The facts of this case provide significant evidence against this claim.  The Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, and that the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159 , 3.326(a).

Neither the appellant nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The appellant was notified via letters dated in August 2009, March 2010, and July 2012, of the criteria for establishing service connection, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  She also was notified of how VA determines disability ratings and effective dates if service connection is awarded. 

The Board notes that in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) issued certain directives pertinent to cases where the issue is service connection for the cause of a veteran's death.  In Hupp, the Court set forth three requirements for section 5103(a) notice.  However, the Hupp Court stated that where (as here) a veteran was not service-connected during his lifetime, these three requirements do not apply.

After issuing the July 2012 notice letter discussed above, the appellant's claim was reconsidered, as evidenced by the September 2012 supplemental statement of the case.  In addition, a review of the appellant's representative's submissions indicates an accurate understanding of the issue on appeal.  These actions indicate actual knowledge on the part of the claimant, and that a reasonable person could be expected to understand from the notice what was needed.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (holding that VA cured any failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  The Board therefore finds that no prejudice to the appellant will result from proceeding with adjudication without additional notice or process.  Furthermore, as discussed below, it appears that VA has obtained all relevant evidence.  Id.

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service medical reports, relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, and VA records.  Although an etiological opinion has not been obtained, there were no findings, treatment, or diagnoses for cerebrovascular or neurological symptoms during service, or for many years after service.  No relevant presumptive condition involving the neurological or muscular systems of the body is shown to have been manifested to a compensable degree within one year of separation from service.  There is no competent opinion in support of the claim.  Therefore, no additional development is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Based on the foregoing, the Board finds that the appellant has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for the cause of the Veteran's death is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


